Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Teruhisa publication wherein it discloses a travel control apparatus for controlling traveling of a self-vehicle to avoid another vehicle on a front side, the apparatus (see Figs. 1 - 6, pg.3, Lines 118 - 121, and pg. 4, Lines 122 - 126) comprising: 
a calculation unit for calculating a relative speed between the self-vehicle and the other vehicle (Fig. 1, pg. 4, Lines 142 - 143, pg. 7, Lines 286 - 289, pg. 7, Lines 292 - 297, and pg. 7, Lines 390 - 392.  In particular, see Fig. 1.  See pg. 3, Lines 90 – 93,  and pg. 7, Lines 286 – 289); 

a control unit for controlling avoidance processing of avoiding the other vehicle and causing the self-vehicle to pass a lateral side of the other vehicle  (see Figs. 2A - 2B, pg. 8, Lines 313 - 319, and pg. 11, Lines 426 - 446.  In particular, see Figs. 2A - 2B.  See pg. 11, Lines 426 - 446); and 
the control unit changes a separation distance to separate the self-vehicle and the other vehicle in the avoidance processing in accordance with the relative speed calculated by the calculation unit.  (See Figs. 2A - 2B, pg. 8, Lines 293 – 295, and Lines 313 - 319, and pg. 11, Lines 426 – 446, 460 - 467, and 474 - 482, and pg. 22, Lines 881 – 884.  In particular, see Figs. 2A - 2B.  See pg. 11, Lines 460 - 467, and 474 - 482.  See pg. 8, Lines 293 – 295.)

 to cure the gaps that Teruhisa has in disclosing the claimed invention.
Takeuchi’s automobile side collision avoidance system based upon laterally-existing movable object detection, senses a movable object that approaches from a direction lateral to the own vehicle; then applies a side collision determination section for determining whether or not a risk that the own vehicle and the movable object collide with each other is high, when the laterally-existing movable object detector has detected the movable object that approaches from the direction lateral to the own vehicle; subsequently determines a passage and avoidance, when the risk that the own vehicle and the movable object collide with each other is determined to be high, whether or not a possibility that a collision between the own vehicle and the movable object can be avoided by the own vehicle passing in front of the movable object, is high.
Takeuchi further teaches state detection a state detection unit for detecting an operation state of the other vehicle (see Figs. 1 - 6, ¶0038, and ¶0065 - ¶0067.  In particular, see Figs. 1, and 3 - 6, process method steps S1 - S2.  See ¶0065 - ¶0067, Takeuchi’s ECU 20 incorporates detecting an operation state of the other vehicle); and the operation state detected by the state detection unit.  (See Figs. 1 - 6, ¶0037 - ¶0038, and ¶0065 - ¶0067.  In particular, see Figs. 1, and 3 - 6, process method steps S1 - S2.  See ¶0065 - ¶0067.  Takeuchi’s ECU 20 teaches the operation state detected within.)
wherein in a case where the state detection unit detects that the other vehicle is in an operation state in which the other vehicle is going to move to a lateral side of a road, the control unit reduces the separation distance as compared to a case in which it is detected that the other vehicle is in an operation state in which the other vehicle is stopped on the lateral side of the road.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein in a case where the state detection unit detects that the other vehicle is in an operation state in which the other vehicle is going to move to a lateral side of a road, the control unit reduces the separation distance as compared to a case in which it is detected that the other vehicle is in an operation state in which the other vehicle is stopped on the lateral side of the road.  
In particular, the prior art is silent in teaching, or suggesting a method wherein the other vehicle is going to move to a lateral side of a road, as compared to a case in which it is detected that the other vehicle is in an operation state in which the other vehicle is stopped on the lateral side of the road.  Emphasis added.


Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661